DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/21/2022 for application number 17/501,659. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 states, “The system of claim, wherein,” (after deleting “13” but omitting another claim number). The Examiner assumes claim 10 was intended. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-4, 6, 9-10, 12-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (Pub. No. 2019/0004639) in view of Tse (US 2013/0198653 A1).

In reference to claim 1, Faulkner teaches a method (para. 0003) comprising: establishing, by a video management system, a … meeting, the establishing the … meeting comprising communicatively coupling a plurality of user devices over a communications network (plurality of user devices are connected to server over network for meeting, para. 0016); receiving a live audio/video feed from one or more users of the plurality of user devices (live video and audio are received, para. 0015, 0027-29); causing display of the … meeting on a display of each of the plurality of user devices, the causing display comprising causing display of a … canvas through a viewing window on each of the plurality of user devices, the … canvas enabling enables movement of one or more image pointers one or more image pointers that each show the live audio-video feed of one of the one or more users (meeting canvas is displayed, showing cursors and live video for different users, and the cursors being movable around the canvas, fig. 5, para. 0036-38); monitoring, by a hardware processor of the video management system, for an image pointer operation for an image pointer of the one or more image pointers (operations, like movement and annotations are monitored, para. 0035, 0043-44), the image pointer operation comprising at least one of a navigation command or a zoom command; and based on the image pointer operation, causing an update to the zoomable canvas to display performance of the image pointer operation (the cursor’s movement causes the causes the live video cursor object to also move, and other users can see the movement of the cursor, fig. 5, para. 0035-38, 0043-44; user may move cursor via touchscreen, para. 0024).
However, Faulkner does not teach a zoomable meeting; causing display of a portion of a zoomable canvas through a viewing window … a further portion of the zoomable canvas becoming visible through the viewing window by panning across the zoomable canvas based on movement of an image pointer.
Tse teaches a zoomable meeting (collaboration session, para. 0041-42, is zoomable, para. 0045); causing display of a portion of a zoomable canvas through a viewing window … a further portion of the zoomable canvas becoming visible through the viewing window by panning across the zoomable canvas based on movement of an image pointer (touch gesture causes pan of canvas, para. 0047, 57).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner and Tse before the earliest effective filing date, to modify the meeting canvas as disclosed by Faulkner to include the zoomable canvas as taught by Tse.
One of ordinary skill in the art would have been motivated to modify the meeting canvas of Faulkner to include the zoomable canvas of Tse because it helps provide a better collaboration environment (Tse, para. 0003-16).
In reference to claim 3, Tse further teaches the method of claim 1, wherein the zoomable meeting comprises a collaborative session that communicatively couples the plurality of user devices to enable users to collaborate on one or more collaborative projects (users can collaborate on a project, para. 0041-42).
In reference to claim 4, Faulkner and Tse further teach the method of claim 1, wherein the image pointer operation is based on one or more user gestures detected by a gesture sensor (the cursor’s movement causes the causes the live video cursor object to also move, and other users can see the movement of the cursor, fig. 5, para. 0035-38, 0043-44; user may move cursor via touchscreen, para. 0024; Tse teaches gestures, para. 0045-47, 57).
In reference to claim 6, Tse further teaches the method of claim 1, wherein navigation command comprises a movement of the image pointer to a portion of a collaborative project, the user being enabled to point to or edit the portion of the collaborative project via their image pointer (editing, like drawing, para. 0050).
In reference to claim 9, Tse further teaches the method of claim 1, wherein: the zoom command comprises a zoom into a display element on the zoomable canvas; and the causing the update to the zoomable canvas comprises showing the image pointer in a zoomed-in view on the zoomable canvas, the zoomed-in view displaying more details of the display element including one or more further zoomable display elements (user can zoom multiple times into the canvas, para. 0045).

In reference to claim 10, Faulkner teaches a system (figs. 1-2) comprising: one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: establishing, by a video management system, a … meeting, the establishing the … meeting comprising communicatively coupling a plurality of user devices over a communications network (plurality of user devices are connected to server over network for meeting, para. 0016); receiving a live audio/video feed from one or more users of the plurality of user devices (live video and audio are received, para. 0015, 0027-29); causing display of the … meeting on a display of each of the plurality of user devices, the causing display comprising causing display of a … through a viewing window on each of the plurality of user devices, the … canvas enabling movement of one or more image pointers one or more image pointers that each show the live audio-video feed of one of the one or more users (meeting canvas is displayed, showing cursors and live video for different users, and the cursors being movable around the canvas, fig. 5, para. 0036-38); monitoring for an image pointer operation for an image pointer of the one or more image pointers (operations, like movement and annotations are monitored, para. 0035, 0043-44), the image pointer operation comprising at least one of a navigation command or a zoom command; and based on the image pointer operation, causing an update to the zoomable canvas to display performance of the image pointer operation (the cursor’s movement causes the causes the live video cursor object to also move, and other users can see the movement of the cursor, fig. 5, para. 0035-38, 0043-44).
However, Faulkner does not teach a zoomable meeting; causing display of a portion of a zoomable canvas through a viewing window … a further portion of the zoomable canvas becoming visible through the viewing window by panning across the zoomable canvas based on movement of an image pointer.
Tse teaches a zoomable meeting (collaboration session, para. 0041-42, is zoomable, para. 0045); causing display of a portion of a zoomable canvas through a viewing window … a further portion of the zoomable canvas becoming visible through the viewing window by panning across the zoomable canvas based on movement of an image pointer (touch gesture causes pan of canvas, para. 0047, 57).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner and Tse before the earliest effective filing date, to modify the meeting canvas as disclosed by Faulkner to include the zoomable canvas as taught by Tse.
One of ordinary skill in the art would have been motivated to modify the meeting canvas of Faulkner to include the zoomable canvas of Tse because it helps provide a better collaboration environment (Tse, para. 0003-16).
In reference to claim 12, Tse further teaches the system of claim 10, wherein the zoomable meeting comprises a collaborative session that communicatively couples the plurality of user devices to enable users to collaborate on one or more collaborative projects (users can collaborate on a project, para. 0041-42).
In reference to claim 13, Faulkner further teaches the system of claim 10, wherein the the image pointer operation is based on one or more user gestures detected by a gesture sensor (the cursor’s movement causes the causes the live video cursor object to also move, and other users can see the movement of the cursor, fig. 5, para. 0035-38, 0043-44; user may move cursor via touchscreen, para. 0024; Tse teaches gestures, para. 0045-47, 57).
In reference to claim 15, Milou further teaches the system of claim 10, wherein the navigation command comprises a movement of the image pointer to a portion of a collaborative project, the user being enabled to point to or edit the portion of the collaborative project via their image pointer (user can make edits in the collaborative project, para. 0058).
In reference to claim 18, Tse further teaches the system of claim 10, wherein: the zoom command comprises a zoom into a display element on the zoomable canvas; and the causing the update to the zoomable canvas comprises showing the image pointer in a zoomed-in view on the zoomable canvas, the zoomed-in view displaying more details of the display element including one or more further zoomable display elements (user can zoom multiple times into the canvas, para. 0045).

In reference to claim 19, Faulkner teaches a machine-storage medium (the Examiner notes he is interpreting “machine-storage medium” to be non-transitory per the definition provided in the specification: “The terms machine-storage media, … specifically exclude carrier waves, modulated data signals, and other such media … In this context, the machine-storage medium is non-transitory,” spec. para. 0081 as filed) storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising (memory, fig. 2): establishing a zoomable meeting, the establishing the zoomable meeting comprising: establishing, by a video management system, a … meeting, the establishing the … meeting comprising communicatively coupling a plurality of user devices over a communications network (plurality of user devices are connected to server over network for meeting, para. 0016); receiving a live audio/video feed from one or more users of the plurality of user devices (live video and audio are received, para. 0015, 0027-29); causing display of the … meeting on a display of each of the plurality of user devices, the causing display comprising causing display of a … canvas through a viewing window on each of the plurality of user devices, the … canvas enabling movement of one or more image pointers one or more image pointers that each show the live audio-video feed of one of the one or more users (meeting canvas is displayed, showing cursors and live video for different users, and the cursors being movable around the canvas, fig. 5, para. 0036-38); monitoring for an image pointer operation for an image pointer of the one or more image pointers (operations, like movement and annotations are monitored, para. 0035, 0043-44), the image pointer operation comprising at least one of a navigation command or a zoom command; and based on the image pointer operation, causing an update to the zoomable canvas to display performance of the image pointer operation (the cursor’s movement causes the causes the live video cursor object to also move, and other users can see the movement of the cursor, fig. 5, para. 0035-38, 0043-44).
However, Faulkner does not teach a zoomable meeting; causing display of a portion of a zoomable canvas through a viewing window … a further portion of the zoomable canvas becoming visible through the viewing window by panning across the zoomable canvas based on movement of an image pointer.
Tse teaches a zoomable meeting (collaboration session, para. 0041-42, is zoomable, para. 0045); causing display of a portion of a zoomable canvas through a viewing window … a further portion of the zoomable canvas becoming visible through the viewing window by panning across the zoomable canvas based on movement of an image pointer (touch gesture causes pan of canvas, para. 0047, 57).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner and Tse before the earliest effective filing date, to modify the meeting canvas as disclosed by Faulkner to include the zoomable canvas as taught by Tse.
One of ordinary skill in the art would have been motivated to modify the meeting canvas of Faulkner to include the zoomable canvas of Tse because it helps provide a better collaboration environment (Tse, para. 0003-16).
In reference to claim 20, Faulkner and Tse further teach the image pointer operation is based on one or more user gestures detected by a gesture sensor (the cursor’s movement causes the causes the live video cursor object to also move, and other users can see the movement of the cursor, fig. 5, para. 0035-38, 0043-44; user may move cursor via touchscreen, para. 0024; Tse teaches gestures, para. 0045-47, 57).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (Pub. No. 2019/0004639) in view of Tse (US 2013/0198653 A1) as applied to claims 1 and 10 above, and in further view of Milou (Pub. No. 2012/0317501).

In reference to claim 7, Faulkner further teaches the method of claim 1, wherein: the navigation command comprises a movement of the image pointer to a presentation within the zoomable meeting (Faulkner teaches a presentation, figs. 5-7); and the causing the update to the zoomable canvas comprises … in the viewing window, the viewing window displaying the presentation and image pointers of any other attendees of the presentation (plurality of participating users’ icons are visible in the meeting window, fig. 5).
However, Faulkner and Tse do not teach causing the presentation to become in focus.
Milou teaches causing the presentation to become in focus (user can zoom into an one application of a plurality of applications, para. 0011-12, 49-52, fig. 2A-2B).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner, Tse,  and Milou before the earliest effective filing date, to modify the canvas as disclosed by Faulkner and Tse to include the focus as taught by Milou.
One of ordinary skill in the art would have been motivated to modify the canvas of Faulkner and Tse to include the focus of Milou because it helps users collaborate across different applications (Milou, para. 0001-10).
	
In reference to claim 16, Faulkner and Milou further teach the system of claim 10, the navigation command comprises a movement of the image pointer to a presentation within the zoomable meeting (Faulkner teaches a presentation, figs. 5-7); and the causing the update to the zoomable canvas comprises … in the viewing window, the viewing window displaying the presentation and image pointers of any other attendees of the presentation (plurality of participating users’ icons are visible in the meeting window, fig. 5).
However, Faulkner and Tse do not teach causing the presentation to become in focus.
Milou teaches causing the presentation to become in focus (user can zoom into an one application of a plurality of applications, para. 0011-12, 49-52, fig. 2A-2B).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner, Tse,  and Milou before the earliest effective filing date, to modify the canvas as disclosed by Faulkner and Tse to include the focus as taught by Milou.
One of ordinary skill in the art would have been motivated to modify the canvas of Faulkner and Tse to include the focus of Milou because it helps users collaborate across different applications (Milou, para. 0001-10).

Claims 2, 5, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (Pub. No. 2019/0004639) in view of Tse (US 2013/0198653 A1) as applied to claims 1, 4, 10, and 13 above, and in further view of Smith et al. (Pat. No. 5,107,443).

In reference to claim 2, Faulkner teaches the method of claim 1, wherein the zoomable meeting comprises a live presentation (figs. 5-7, para. 0015-16, 0027-29).
However, Faulkner and Tse do not teach one or more private conversation areas, each private conversation area configured to allow users having respective image pointers located in the private conversation area to communicate exclusively with each other.
Smith teaches one or more private conversation areas, each private conversation area configured to allow users having respective image pointers located in the private conversation area to communicate exclusively with each other (when users’ pointers are located in a “private region,” they can communicate only with each other via audio and video, cols. 25-26), and the navigation command comprises a movement of the image pointer from the live presentation to the private conversation area, or a movement of the image pointer from the private conversation area to the live presentation (private regions may be for “meetings,” cols. 25-26 – it would be obvious that users could switching between different private regions for different conversations, as Smith discloses a plurality of regions, see fig. 11).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner, Tse, and Smith before the earliest effective filing date, to modify the communication as disclosed by Faulkner to include the private areas as taught by Smith.
One of ordinary skill in the art would have been motivated to modify the communication of Faulkner to include the private areas of Smith because it can help users maintain some degree of privacy in a shared workspace (Smith, col. 3, line 60 – col. 4, line 57; cols. 25-26).
In reference to claim 5, Faulkner and Tse do not teach the method of claim 1, wherein the different location comprises a private conversation area on the zoomable canvas, the private conversation area configured to allow users having respective image pointers located in the private conversation area to communicate exclusively with each other.
Smith teaches the method of claim 4, wherein the different location comprises a private conversation area on the zoomable canvas, the private conversation area configured to allow users having respective image pointers located in the private conversation area to communicate exclusively with each other;  (when users’ pointers are located in a “private region,” they can communicate only with each other via audio and video, cols. 25-26); and the causing the update to the zoomable canvas comprises automatically causing the zoomable canvas to zoom in to depict the private conversation area in response to the navigation of the image pointer to the private conversation area, the zoom in causing muting of any audio from outside of the private conversation area (private regions may be for “meetings,” cols. 25-26 – it would be obvious that users could switching between different private regions for different conversations, and leaving a first meeting for a second meeting would cause the first meeting to be muted – Smith discloses a plurality of regions, see fig. 11 ).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner, Tse, and Smith before the earliest effective filing date, to modify the communication as disclosed by Faulkner to include the private areas as taught by Smith.
One of ordinary skill in the art would have been motivated to modify the communication of Faulkner to include the private areas of Smith because it can help users maintain some degree of privacy in a shared workspace (Smith, col. 3, line 60 – col. 4, line 57; cols. 25-26).

In reference to claim 11, Faulkner teaches the system of claim 10, wherein the zoomable meeting comprises a live presentation (figs. 5-7, para. 0015-16, 0027-29).
However, Faulkner and Tse do not teach one or more private conversation areas, each private conversation area configured to allow users having respective image pointers located in the private conversation area to communicate exclusively with each other.
Smith teaches one or more private conversation areas, each private conversation area configured to allow users having respective image pointers located in the private conversation area to communicate exclusively with each other (when users’ pointers are located in a “private region,” they can communicate only with each other via audio and video, cols. 25-26) and the navigation command comprises a movement of the image pointer from the live presentation to the private conversation area, or a movement of the image pointer from the private conversation area to the live presentation (private regions may be for “meetings,” cols. 25-26 – it would be obvious that users could switching between different private regions for different conversations, as Smith discloses a plurality of regions, see fig. 11).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner, Tse, and Smith before the earliest effective filing date, to modify the communication as disclosed by Faulkner to include the private areas as taught by Smith.
One of ordinary skill in the art would have been motivated to modify the communication of Faulkner to include the private areas of Smith because it can help users maintain some degree of privacy in a shared workspace (Smith, col. 3, line 60 – col. 4, line 57; cols. 25-26).
In reference to claim 14, Faulkner and Tse do not teach the system of claim 13, wherein the different location comprises a private conversation area on the zoomable canvas, the private conversation area configured to allow users having respective image pointers located in the private conversation area to communicate exclusively with each other.
Smith teaches the system of claim 13, wherein the different location comprises a private conversation area on the zoomable canvas, the private conversation area configured to allow users having respective image pointers located in the private conversation area to communicate exclusively with each other (when users’ pointers are located in a “private region,” they can communicate only with each other via audio and video, cols. 25-26) and the causing the update to the zoomable canvas comprises automatically causing the zoomable canvas to zoom in to depict the private conversation area in response to the navigation of the image pointer to the private conversation area, the zoom in causing muting of any audio from outside of the private conversation area (private regions may be for “meetings,” cols. 25-26 – it would be obvious that users could switching between different private regions for different conversations, and leaving a first meeting for a second meeting would cause the first meeting to be muted – Smith discloses a plurality of regions, see fig. 11).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner, Tse, and Smith before the earliest effective filing date, to modify the communication as disclosed by Faulkner to include the private areas as taught by Smith.
One of ordinary skill in the art would have been motivated to modify the communication of Faulkner to include the private areas of Smith because it can help users maintain some degree of privacy in a shared workspace (Smith, col. 3, line 60 – col. 4, line 57; cols. 25-26).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner (Pub. No. 2019/0004639) in view of Tse (US 2013/0198653 A1) as applied to claims 4 and 13 above, and in further view of Van Der Haar et al. (Pat. No. 6,157,367).

In reference to claim 8, Faulkner teaches the method of claim 4, wherein: the image pointer comprises an image portion that displays the live audio-video feed and a ring coupled to the image portion …; and the movement comprises dragging the image pointer via the ring… (pointer comprises ring, and live video follows the pointer, para. 0004, 0037, 0043, fig. 5) … and the image portion to provide dynamically radiating elements about the image portion (live video object can further comprise elements that pulse or change shape or pattern based on audio data, para. 0041).
However, Faulkner and Tse do not explicitly teach an elastic arm, and the dragging causing the elastic arm to stretch on the zoomable canvas.
Van Der Haar teaches an elastic arm (active cursor has a “passive cursor” portion that trails it, , col. 3, line 63 to col. 4, line 38, fig. 1; they can be attached by an elastic arm, col. 7, lines 7-16, figs. 10-11), and the dragging causing the elastic arm to stretch on the zoomable canvas (movement causes an elastic effect; col. 7, lines 7-16, figs. 10-11; col. 6, lines 9-26).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner, Tse, and Van Der Haar before the earliest effective filing date, to modify the cursor as disclosed by Faulkner to include the elastic arm as taught by Van Der Haar.
One of ordinary skill in the art would have been motivated to modify the cursor of Faulkner to include the elastic arm of Van Der Haar because Faulkner suggests that, “the object 508 [i.e. the ring] may move with respect to the cursor 506 but the position of the object 508 relative to the cursor 506 may change,” (Faulkner, para. 0037); and Van Der Haar teaches a specific way of accomplishing this suggested embodiment using a, “conventional rubber-banding technique to provide an apparently elastic link between the active hand and the trailing (passive) body.” (Van Der Haar, col. 7, lines 7-16).
In reference to claim 17, Faulkner teaches the system of claim [10], the image pointer comprises an image portion that displays the live audio-video feed and a ring coupled to the image portion …; and the movement comprises dragging the image pointer via the ring… (pointer comprises ring, and live video follows the pointer, para. 0004, 0037, 0043, fig. 5) … and the image portion to provide dynamically radiating elements about the image portion (live video object can further comprise elements that pulse or change shape or pattern based on audio data, para. 0041).
However, Faulkner and Tse do not explicitly teach an elastic arm, and the dragging causing the elastic arm to stretch on the zoomable canvas.
Van Der Haar teaches an elastic arm (active cursor has a “passive cursor” portion that trails it, , col. 3, line 63 to col. 4, line 38, fig. 1; they can be attached by an elastic arm, col. 7, lines 7-16, figs. 10-11), and the dragging causing the elastic arm to stretch on the zoomable canvas (movement causes an elastic effect; col. 7, lines 7-16, figs. 10-11; col. 6, lines 9-26).
It would have been obvious to one of ordinary skill in art, having the teachings of Faulkner, Tse, and Van Der Haar before the earliest effective filing date, to modify the cursor as disclosed by Faulkner to include the elastic arm as taught by Van Der Haar.
One of ordinary skill in the art would have been motivated to modify the cursor of Faulkner to include the elastic arm of Van Der Haar because Faulkner suggests that, “the object 508 [i.e. the ring] may move with respect to the cursor 506 but the position of the object 508 relative to the cursor 506 may change,” (Faulkner, para. 0037); and Van Der Haar teaches a specific way of accomplishing this suggested embodiment using a, “conventional rubber-banding technique to provide an apparently elastic link between the active hand and the trailing (passive) body.” (Van Der Haar, col. 7, lines 7-16).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Tse above, which teaches a zoomable and scrollable collaboration canvas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174